DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8 and 19 use the phrase “at a (first, second, third or fourth) priority level. This phrase is unclear in view of the rest of the claim language. Is the system as a whole in a particular priority state? For example claims 7 and 19 state that a set of storage services (the spec on page 8 first paragraph states this includes RAID and mirroring) is provided at a second priority level. Does this mean that at other priority levels (states) that RAID and mirroring are not provided? At priority level one I/O operations are performed (completed) but this priority level is higher than priority level two, so does this mean that the I/O operations are being performed without RAID or mirroring? The scope of these claims are unclear.
The remaining claims are rejected based upon their dependence on the above rejected base claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 10, 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 10,146,456).
Consider claim 1, Gao et al. discloses a method of protecting data in a mapped-RAID (Redundant Array of Independent Disks) system, the method comprising: generating metadata based on user data; storing the metadata in mirrored storage of the mapped-RAID system; and storing the user data in non-mirrored storage of the mapped-RAID system, the mapped-RAID system providing reliability preference toward maintaining the metadata over maintaining the user data while the metadata and the user data are stored within the mapped-RAID system (abstract, fig. 2 and 3, Col. 3 lines 34-67, Col. 5 lines 1-8, metadata is mirrored and user data is stored using RAID such as RAID-6. The system preference is to store metadata using mirroring over storing the user data using mirroring.).
Consider claim 2, Gao et al. discloses a method as in claim 1, wherein the mapped-RAID system includes storage segments provided by a plurality of storage devices; wherein storing the metadata in the mirrored storage of the mapped-RAID system includes: writing multiple copies of the metadata into the storage segments of the mapped-RAID system; and wherein storing the user data in the non-mirrored storage of the mapped-RAID system includes: writing the user data with parity into the storage segments of the mapped-RAID system (abstract, fig. 2 and 3, Col. 3 lines 34-67, Col. 5 lines 1-8, metadata is mirrored and user data is stored using RAID such as RAID-6.).
Consider claim 3, Gao et al. discloses a method as in claim 2, wherein writing the multiple copies of the metadata into the storage segments includes: writing a first copy of the metadata into a first set of storage segments and a second copy of the metadata into a second set of storage segments, the first set of storage segments and the second set of storage segments forming 2-way mirrored storage; and - 26 -Attorney Docket No.: wherein writing the user data with parity into the storage segments includes: generating parity data from the user data, and writing the user data and the parity data as a set of stripes into a third set of storage segments, the third set of storage segments providing, as the non-mirrored storage, N+X redundancy that supports full reconstruction of the user data in response to a storage device failure in which N+X is the total number of storage devices that store each stripe, N is the number of storage devices that store user data of each stripe, X is the number of storage devices that store parity data of each stripe, and X is at least 1 (abstract, fig. 2 and 3, Col. 3 lines 34-67, Col. 5 lines 1-8, metadata is mirrored and user data is stored using RAID such as RAID-6.).
Consider claim 4, Gao et al. discloses a method as in claim 3, wherein writing the user data and the parity data as the set of stripes into the third set of storage segments includes: storing the user data and the parity data within the third set of storage segments in accordance with RAID 6 where X equals 2 (abstract, fig. 2 and 3, Col. 3 lines 34-67, Col. 5 lines 1-8, RAID-6 is disclosed.).
Consider claim 5, Gao et al. discloses a method as in claim 2, further comprising: in response to a storage device failure, rebuilding the metadata ahead of rebuilding the user data (Col. 8 lines 52-67, when a disk fails the RAID group is rebuilt. If the disk that fails is in a metadata RAID group then the metadata is rebuilt before user data is rebuilt if a disk in a user data RAID group fails later.).
Consider claim 6, Gao et al. discloses a method as in claim 5, wherein rebuilding the metadata ahead of rebuilding the user data includes: rebuilding all metadata that was lost due to the storage device failure to fully restore the multiple copies of the metadata within the storage segments of the mapped-RAID system, and after rebuilding all metadata that was lost due to the storage device failure is complete, rebuilding user data with parity that was lost due to the storage device failure to fully restore the user data with parity within the storage segments of the mapped-RAID system (Col. 8 lines 52-67, if a disk fails in a metadata RAID group there won’t be user data lost due to the device failure.).
Consider claim 9, Gao et al. discloses a method as in claim 2, wherein the plurality of storage devices is configured into a user data fault domain having a first number of storage devices and a metadata fault domain having a second number of storage devices that is less than the first number of storage devices; and wherein writing the multiple copies of the metadata into the storage segments of the mapped-RAID system includes: storing the multiple copies of the metadata only within the metadata fault domain; and wherein writing the user data with parity into the storage segments of the mapped-RAID system includes: storing the user data and parity only within the user data fault domain (abstract, fig. 2 and 3, Col. 3 lines 34-67, Col. 5 lines 1-8, metadata is mirrored and user data is stored using RAID such as RAID-6.).
Consider claim 10, Gao et al. discloses a method as in claim 9, further comprising: during a setup time period which is prior to storing the metadata and prior - 28 -Attorney Docket No.: to storing the user data, configuring the plurality of storage devices into the user data fault domain having the first number of storage devices and the metadata fault domain having the second number of storage devices, the second number of storage devices being one fourth of the first number of storage devices (abstract, fig. 2, 3,  9 and 10, Col. 3 lines 34-67, Col. 5 lines 1-8, Col. 7-8 lines 34-27).
Claims 13 and 14 are apparatus claims to the method claims 1 and 2 above and are rejected in the same manner using the same rationale.
Claims 15-18 are computer program product claims to the method claims 1-3 and 5 above and are rejected in the same manner using the same rationale.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136